Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated January 26, 2022 is acknowledged.
Claims 1-3, 5-8 and 10-18 are pending.
Claims 4, 9, 19 and 20 are cancelled.
Claims 1, 3, 13 and 16 are currently amended.
Claims 1-3, 5-8 and 10-18 as filed on January 26, 2022 are pending and under consideration to the extent of the elected species, e.g., the paste is flowable.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn and all previous claim rejections under 35 USC 112(b) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pendharkar et al. (US 2005/0037088, published February 17, 2005, of record) in view of Henderson et al. (US 2,642,375, published June 16, 1953, of record); Gulle et al. (US 2016/0271228, published September 22, 2016, of record); Wang et al. (US 2013/0316974, published November 28, 2013, of record); and Kumar et al. 2001 “Preparation and characterization of spray-dried oxidized cellulose microparticles,” Pharmaceutical Development and Technology 6(3):449-458, 2001.
	Pendharkar teach flowable hemostatic compositions comprising a biocompatible liquid, a biocompatible gas (biological active), and solid particles (powder); the compositions are pastes (title; abstract; paragraphs [0014], [0020], [0021]; claims), as required by instant claim 5.  The relative amounts of the liquid phase and solid phase form the paste (paragraph [0020]).
	The solid particles comprise a polymer such as a polysaccharide such as oxidized cellulose (OC) (paragraph [0019]).  The particles may be porous or non-porous (paragraph [0011]).
	The liquid may be aqueous or non-aqueous (paragraph [0020]).
	The weight ratio of solid particles to liquid is generally from about 1:2 to about 1:12 (paragraph [0020]).
	The compositions may further comprise additives, for example, glycerol (paragraph [0024]).  
	Pendharkar do no teach the liquid is glycerol and the OC is ORC, wherein at least part of the glycerol is physically absorbed in the ORC powder as required by claims 1 and 13.
	Pendharkar do not teach a viscosity at least 10% higher than glycerol, at least 10% higher than glycerol and less than 2.6 x 109 cP as required by claims 2 and 13.
	Pendharkar do not teach a resistance to penetration as required by claim 3.
	Pendharkar do not teach a viscosity of 1700 to 2.6 x 109 cP as required by claim 14.
	These deficiencies are made up for in the teachings of Henderson, Gulle, Wang and Kumar 2001.
Henderson teach hemostatic compositions comprising a water-soluble innocuous base and a hemostatic agent; the consistency varies from a highly viscous liquid to that of a soft wax (paragraph bridging columns 2 and 3).  Suitable bases include polyethylene glycols (column 3, lines 3-22; Examples; claims).  Hemostatic agents include oxidized cellulose (OC); the examples comprise 7 parts solvent to 3 parts OC (ratio of about 7:3 ~= 2:1) (column 3, lines 23-55; Examples; claims).  By increasing the amount of the liquid polyethylene glycol the formulations are made softer, having a cream-like consistency (column 4, lines 45-50).  The base / PEG and the agent / OC are intimately admixed (paragraph bridging columns 4 and 5; column 5, lines 29-39).
	Gulle teach hemostatic compositions comprising a polymer inclusive of inter alia cellulose and derivatives thereof in particulate form; the compositions further comprise a binder when the composition is in the form of a paste (title; abstract; paragraphs [0018]-[0019], [0052] and [0054]; claims).  The polymer can swell when exposed to the binder which contributes to the flowability of the paste (paragraph [0026]).  The binder contains or is a substance selected from glycerol or/and polyethylene glycols (paragraph [0053]; claim 4).  The binder has a water content below 5% (paragraph [0055]; claim 5).  The consistency of the paste can be adjusted by varying the nature and the amount of the binder (paragraph [0054]).
	Wang teach a hemostatic material containing ORC powder; the ORC materials can be physically incorporated with other agents and biopolymers (title; abstract; paragraph [0028]; claims).  The hemostatic material may form a paste having a viscosity greater than 10,000 Pa.s (1 Pa.s = 1000 cP) at room temperature (paragraphs [0016], [0028]).
	Kumar 2001 teach glycerin and PEG have the ability to be retained in the polymer chains of oxidized cellulose microparticles, causing the polymer chains to remain flexible (title; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute ORC powder as taught by Wang for the solid particulate OC of the flowable hemostatic compositions of Pendharkar because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because ORC is a species falling within the genus of OC embraced by Pendharkar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid of the flowable hemostatic compositions of Pendharkar and of Pendharkar in view of Wang to comprise polyethylene glycol as taught by Henderson because polyethylene glycol is an art-recognized innocuous base for hemostatic compositions comprising oxidized cellulose.  There would be a reasonable expectation of success because the liquid of Pendharkar may be non-aqueous.  It would have been obvious to substitute glycerol as taught by Gulle for the polyethylene glycol because glycerol is an art-recognized equivalent for use as a liquid binder in hemostatic compositions.  There would be a reasonable expectation of success because Pendharkar teach the compositions may comprise glycerol.
Regarding the distribution of glycerol throughout the body of the ORC of claim1 and 13, because the combined teachings of the prior art render obvious a flowable paste comprising the admixture of glycerol as a biocompatible liquid and OC / ORC as solid particles, it is presumed that the glycerol will absorb into the OC / ORC particles, absent evidence to the contrary.  In further support of this presumption Kumar 2001 evidence glycerin (glycerol) has the ability to be 
Regarding the viscosity of claims 2, 13 and 14, although Pendharkar, Henderson and Gulle independently teach the form of a paste they do not specify a viscosity.  However, it is presumed that the flowable hemostats rendered obvious by the combined teachings thereof comprising a liquid inclusive of glycerol and a solid inclusive of OC that is ORC in amounts / ratios which overlap the instantly claimed amounts will also possess viscosities as claimed because the properties of a composition are inseparable from the structure thereof.  In further support of this presumption, Pendharkar, Henderson and Gulle independently teach the form / flowability of the paste depends upon the relative amounts of liquid and solid, with higher amounts of liquid yielding a softer more cream-like consistency.  Additionally and/or alternatively, because Wang teach a paste having a viscosity greater than 10,000 Pa.s (10,000,000 cP = 1 x 107 cP) at room temperature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viscosity of the paste rendered obvious by the combined teachings of Pendharkar, Henderson, Gulle, Wang and Kumar 2001 to have a viscosity consistent with the viscosity taught by Wang because this value is suitable for hemostatic pastes.
Regarding claim 3, although the prior art does not specify the circumscribed protocol, it is presumed that the flowable hemostats rendered obvious by the combined teachings of Pendharkar, Henderson, Gulle, Wang and Kumar 2001 encompass those having the same cohesion / resistance to penetration as claimed because they comprise the same ingredients in the same amounts / ratios as instantly claimed.

Claims 6-8, 10, 11, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pendharkar et al. (US 2005/0037088, published February 17, 2005, of record) in view of Henderson et al. (US 2,642,375, published June 16, 1953, of record); Gulle et al. (US 2016/0271228, published September 22, 2016, of record); and Wang et al. (US 2013/0316974, published November 28, 2013, of record); and Kumar et al. 2001 “Preparation and characterization of spray-dried oxidized cellulose microparticles,” Pharmaceutical Development and Technology 6(3):449-458, 2001 as applied to claims 1-3, 5, 13 and 14 above, and further in view of Kumar (US 6,627,749, published September 30, 2003, IDS reference filed October 30, 2019).
The teachings of Pendharkar, Henderson, Kumar, Wang and Kumar 2001 have been described supra.
Regarding the viscosity of claims 16-18, it is presumed that the flowable hemostats rendered obvious by the combined teachings of Pendharkar, Henderson, Gulle, Wang and Kumar 2001 comprising a liquid inclusive of glycerol and a solid inclusive of OC that is ORC in amounts / ratios which overlap the instantly claimed amounts will also possess viscosities as claimed because the properties of a composition are inseparable from the structure thereof.
	They do not teach a carboxyl content of about 9 to 21% as required by claim 6.
	They do not teach a carboxyl content equal or above 18% as required by claims 7, 8, 10, 16 and 17.
	They do not teach a carboxyl content equal or below 18% as required by claims 11, 12 and 18.
	They do not teach a carboxyl content above 9% as required by claim 15.

	Kumar teaches a powdered oxidized cellulose (OC) having a carboxyl content less than 25.6% (title; abstract; claims).  The OC is suitable for stopping bleeding (hemostat) (column 3, lines 51-54).  OC containing 16 to 24% carboxylic content is commercially available; OC with 16 to 24% carboxylic content are approved for use in stopping bleeding (column 2, lines 20-23; column 9, lines 26-34).  Kumar further teaches the cellulose is may be regenerated cellulose (column 5, lines 17-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the OC/ORC of Kumar having a carboxyl content of less than 25.6% for the OC of Pendharkar / for the ORC of Pendharkar in view of Wang because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  


Claims 1-3, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2004/0142020, published July 22, 2004, of record) in view of Wang et al. (US 2013/0316974, published November 28, 2013, of record); Westrin (US 2010/0178320, published July 15, 2010, of record); and Kumar et al. 2001 “Preparation and characterization of spray-dried oxidized cellulose microparticles,” Pharmaceutical Development and Technology 6(3):449-458, 2001.
	Jones teach an anhydrous, hydrophilic absorbent wound dressing which may be packaged in a dispensing tube (paste, flowable) comprising a carrier in combination with a superabsorbent polymer and, if desired, an active medicament (title; abstract; paragraphs [0001], [0011]; claims), as required by instant claim 5.  The superabsorbent polymer absorbs wound exudate (paragraph [0005]).  
	The carrier may be a polyethylene glycol carrier, or more broadly a polyol inclusive of glycerin (paragraphs [0011], [0017]-[0021]).  The amount of base / carrier can be from about 25 to 90 wt%, about 50 to 90 wt% (paragraph [0023]).
	The superabsorbent polymer may be a cellulose (paragraphs [0012], [0024], [0029]-[0032]).  Exemplary polymers are particles (powder) (paragraph [0033]).  The amount of superabsorbent can vary, but will generally range from 1 to 50 wt%, from 5 to 25 wt% (paragraph [0033]).  Jones therefore render obvious a ratio of carrier inclusive of glycerol to powder as instantly claimed.
	Jones do not teach OC that is ORC, wherein at least part of the glycerol is physically absorbed in the ORC powder as required by claims 1 and 13.
Jones do not teach a viscosity at least 10% higher than glycerol, at least 10% higher than glycerol and less than 2.6 x 109 cP as required by claims 2 and 13.
	Jones do not teach a resistance to penetration as required by claim 3.
	Jones do not teach a viscosity of 1700 to 2.6 x 109 cP as required by claim 14.
	These deficiencies are made up for in the teachings of Wang,Westrin and Kumar 2001. 
	Wang teach a hemostatic material containing ORC powder; the ORC materials can be physically incorporated with other agents and biopolymers (title; abstract; paragraph [0028];  claims).  The hemostatic material may form a paste having a viscosity greater than 10,000 Pa.s (1 Pa.s = 1000 cP) at room temperature (paragraphs [0016], [0028]).
	Westrin teaches oxidized regenerated cellulose is a wound care material capable of absorbing wound exudate (paragraph [0031]).
Kumar 2001 teach glycerin and PEG have the ability to be retained in the polymer chains of oxidized cellulose microparticles, causing the polymer chains to remain flexible (title; abstract; Figure 1; paragraph bridging pages 452 and 454; Table 3).  FTIR confirmed the presence of PEG in the OC samples (pages 454-456).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute ORC powder as taught by Wang for the superabsorbent polymer in the anhydrous wound dressing of Jones because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because Jones teach the superabsorbent polymer may be a cellulose and ORC is a species of cellulose that is capable of absorbing wound exudate as taught by Westrin.  
Regarding the distribution of glycerol throughout the body of the ORC of claim1 and 13, because the combined teachings of the prior art render obvious an anhydrous, hydrophilic absorbent wound dressing which may be packaged in a dispensing tube (paste, flowable) comprising glycerol as the carrier and OC / ORC polymer particles, it is presumed that the glycerol will absorb into the OC / ORC particles, absent evidence to the contrary.  In further support of this presumption Kumar 2001 evidence glycerin (glycerol) has the ability to be retained in the polymer chains of oxidized cellulose microparticles.
Regarding the viscosity of claims 2, 13 and 14, it is presumed that the tube-dispensable wound dressings rendered obvious by the combined teaching of Jones in view of Wang, Westrin and Kumar 2001 comprising a carrier inclusive of glycerol and an absorbent cellulose polymer inclusive of ORC in amounts / ratios which overlap the instantly claimed amounts will also possess viscosities as claimed because the properties of a composition are inseparable from the 7 cP) at room temperature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viscosity of the wound dressing rendered obvious by the combined teachings of Jones, Wang,  Westrin and Kumar 2001 to have a viscosity consistent with the viscosity taught by Wang because this value is suitable for hemostatic pastes.
Regarding claim 3, although the prior art does not specify the circumscribed protocol, it is presumed that the tube-dispensable wound dressings rendered obvious by the combined teachings of Jones, Wang, Westrin and Kumar 2001 encompass those having the same cohesion / resistance to penetration as claimed because they comprise / consist of the same ingredients in the same amounts / ratios as instantly claimed.

Claims 6-8, 10, 11, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2004/0142020, published July 22, 2004, of record) in view of Wang et al. (US 2013/0316974, published November 28, 2013, of record); Westrin (US 2010/0178320, published July 15, 2010, of record); and Kumar et al. 2001 “Preparation and characterization of spray-dried oxidized cellulose microparticles,” Pharmaceutical Development and Technology 6(3):449-458, 2001 as applied to claims 1-3, 5, 13 and 14 above, and further in view of Kumar (US 6,627,749, published September 30, 2003, IDS reference filed October 30, 2019).
The teachings of Jones, Wang,Westrin and Kumar 2001 have been described supra.
Regarding the viscosity of claims 16-18, it is presumed that tube-dispensable (paste, flowable) wound dressings rendered obvious by the combined teachings of Jones, Wang, Westrin 
They do not teach a carboxyl content of about 9 to 21% as required by claim 6.
	They do not teach a carboxyl content equal or above 18% as required by claims 7, 8, 10, 16 and 17.
	They do not teach a carboxyl content equal or below 18% as required by claims 11, 12 and 18.
	They do not teach a carboxyl content above 9% as required by claim 15.
These deficiencies are made up for in the teachings of Kumar.
	Kumar teaches a powdered oxidized cellulose (OC) having a carboxyl content less than 25.6% (title; abstract; claims).  The OC is suitable for stopping bleeding (hemostat) (column 3, lines 51-54).  OC containing 16 to 24% carboxylic content is commercially available; OC with 16 to 24% carboxylic content are approved for use in stopping bleeding (column 2, lines 20-23; column 9, lines 26-34).  Kumar further teaches the cellulose is may be regenerated cellulose (column 5, lines 17-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the OC/ORC of Kumar having a carboxyl content of less than 25.6% for the OCR polymer in the tube-dispensable (paste, flowable) wound dressings rendered obvious by the combined teachings of Jones, Wang, Westrin and Kumar 2001 because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  

Response to Arguments:  Claim Rejections - 35 USC § 103

	With regard to the rejection over Pendharkar, Applicant at pages 7-8 of the Remarks cites to the instant specification which allegedly discloses information regarding the non-straightfoward nature of obtaining an appropriate consistency for a paste and Applicant at pages 8-9 characterizes the applied art individually and identifies alleged failures in the individual references in comparison to the instant claims.  Applicant’s Remarks have been carefully considered but are not found persuasive for at least the following reasons.  As an initial matter, it is not seen where the instant claims exclude commonly used solvates or non-solvates or oils and the instant claims embrace the presence of up to about 8 wt% water.  While different consistencies may be obtained for a certain ratio of glycerol to OC, such is expected in view of the applied art which likewise teaches the viscosity of paste is adjusted by varying the amount / ratio of the liquid for a given amount of solid / polymer as evidenced at least by Henderson and by Gulle as set forth in the narrative of the rejection.  Nor is it clear why Applicant considers the absorption of glycerol in ORC powder to be surprising when it appears well-known in the art that glycerol absorbs in OC powder as evidenced at least by Kumar 2001 (newly applied) and by Irklei et al. (copy provided).  Furthermore, it is not seen how the presence of glycerol would affect activity of OC when Larsen (US 2015/0037314) appear to evidence the contrary. 
	Applicant’s characterization of Pendharkar as being directed to gelatin-based pastes (Remarks, page 8) remains unpersuasive for reasons of record.  Applicant’s characterization of Pendharkar as being drawn to hydrogels is unpersuasive because it is not seen where such is disclosed by Pendharkar.  Applicant’s characterization of Pendharkar as not encompassing hemostatically effective ORC is unpersuasive because Pendharkar is drawn to flowable hemostatic compositions which may comprise OC.  Applicant’s characterization of Pendharkar 
	Applicant’s characterization of Henderson as not teaching OC (Remarks, page 8) is unclear because Henderson teaches OC as a hemostatic agent in combination with a base in amounts and ratios consonant with the instant claims. 
	Applicant’s characterization of Gulle as failing to teach certain claim limitations (Remarks, pages 8-9) is unpersuasive because Gulle is relied upon to teach glycerol as a binder / carrier / liquid for entraining a polymer particle for purposes of hemostasis.
	Applicant’s characterization of the ORC paste of Wang as comprising saline (Remarks, page 9) is acknowledged, however, a paste comprising saline / water is an obvious variant of a paste that is non-aqueous as evidenced by Pendharkar.  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, Wang is relied upon to evidence that fact that the OC is often used in the form of ORC.
	Applicant’s speculation that it would not be predictable how to obtain an ORC paste with glycerol (Remarks, page 9) is acknowledged but not found persuasive because the art of record is drawn to a paste.  Optimization within prior art conditions is prima facie obvious.
	With regard to the rejection over Pendharkar in further view of Kumar, Applicant at page 10 of the Remarks alleges the additional teaching of Kumar, if permitted, fails to cure the 
	
With regard to the rejection over Jones, Applicant at pages 11-12 of the Remarks characterizes the applied art individually and identifies alleged failures in the individual references in comparison to the instant claims and at page 12 Applicant concludes the combination is insufficient because there is no expectation of success at arriving at a paste as instantly claimed comprising the ratio of glycerol to OC.  This is not found persuasive because Applicant’s speculation that the consistency of a paste may depend upon the OC structure and the overall processing conditions is not supported by the art of record and because Applicant has proffered no evidence to substantiate the speculation.  That glycerol is expected to absorb into an OC particle is known to the prior art as evidenced at least by Kumar 2001.  Kumar 2001 go on to describe the effect glycerol has at the molecular level of the OC.  The softening effect disclosed by Kumar 2001 appears to be consistent with how one skilled in the art would understand the functional term “plasticizer”.  And it is not seen how the polymer chains of ORC – which is OC with increased homogeneity of the fiber as evidenced by paragraph [0004] of Wang (US 2013/0316974) – would not also be plasticized by glycerol (e.g., Kumar 2001) and would not also imbibe glycerol in a dose-dependent manner according to some phase equilibria (e.g., Irklei).  The Examiner maintains that the evidence of record weighs toward the prima facie obviousness of that which is claimed.
	With regard to the rejection over Jones in further view of Kumar, Applicant at pages 12-13 of the Remarks alleges the additional teaching of Kumar, if permitted, fails to cure the 

	Therefore, the rejections are properly maintained in modified form as necessitated by Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Irklei et al. “Determining the glycerin content of regenerated-cellulose film and of aqueous solutions of glycerin,” translated from Khimicheskie Volokna, No. 4, pp. 66-67, 1975 
	Larsen (US 2015/0037314) teaches a dry hemostatic composition comprising a biocompatible polymer inclusive of oxidized cellulose and a polyol inclusive of glycerol (title; abstract; paragraphs ]0047], [0085], [0091]; claims).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633